DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This communication is considered fully responsive to the Amendment filed on 3/7/22.
Objection to claims 5 and 12 are withdrawn since amended accordingly.
101 rejection is maintained. See details below.
Response to Arguments
Applicant's arguments filed 3/7/22 have been fully considered but they are not persuasive.

1] applicant argues:

2) Claims 7 and 8 have been amended in view of claim rejections (35 USC § I 01) as directed to non-statutory subject matter.
Claim 7 has been amended by introducing a feature (emphasis added):
'A computer program comprising non-transitory computer-executable instructions which when executed cause a processing circuitry to[ .. ],.
Claim 8 has been amended by introducing a feature (emphasis added):
"A non-volatile data carrier containing the computer program of the claim 7, wherein the data carrier is a computer-readable storage medium."
The support may be found on page 7 lines 27 - page 8 line 6 in the application as filed.

	The examiner respectfully disagrees.
	See revised 101 rejection of claims 7-8.
	Specifically, as amended, claims 7-8 are directed to software per se and/or a signal (storage medium) - both of which are non-statutory and therefore the 101 rejection has been revised and maintained claimed computer program product loadable into a non-volatile data carrier may be a signal per se (see IFW [0026]: … data carrier in the form of computer-readable storage medium such as RAM, Flash memory or the like …) and therefore claims are ineligible.
	Applicant is encouraged to amend claims with substance equivalent to 'A non-transitory computer readable medium storing instructions executed by circuitry to perform steps of method of: ....'

2] applicant argues: (summary Remarks 3/7/22, pg 10-13)(emphasis added)
Prior art
The Examiner cited two prior art documents: STAFFORD (US 2019/0243472 Al) and JOHN
(US 2021/010421 l Al).
...
The Applicant would like to point out that prior art JOHN with filing day of January 8, 2020
cannot be considered as prior art, since the current application has an earlier priority date (claiming priority to application no. 16/713,350) of December 13, 2019. The priority claim to 16/713,350 is being perfected contemporaneously with the filing of this response.
...

	The examiner respectfully disagrees.
	Instant application claimed priority to filing date of December 13, 2019 of application no. 16/713,350 is later than prior art John claimed priority to filing date of provisional  application No. 62/910,936, filed on Oct. 4, 2019 (also see provisional .pdf attached to PTO-892 12/7/21).

3] applicant argues: (summary Remarks 3/7/22, pg 10-13)(emphasis added)
...
The Examiner further refers on page 3 of the Office Action to a document of SCHMIDT ("fig l-7, [0097-113]: fig.2 eye tracker rendering synchronized in a way that one has a new eye tracking frame at the beginning of a new rendering cycle 55 explained in fig 7 [0111]". The Applicant did not find any cited reference by this name neither in the Search Report nor in the text of the Non-final rejection. The Applicant made an assumption that SCHMIDT has been cited by mistake. In case, SCHMIDT is still considered to be relevant to the claims, the Applicant respectfully submits a request to receive a detailed objection based on that document.
...

Review of the cited prior art
STAFFORD. The Applicant is of the opinion that STAFFORD discloses the features of the preamble of pending claim 1, which is in line with the Applicant's view of positioning of the invention in relation to prior art.
The Examiner is of the opinion that STAFFORD did not explicitly disclose receiving a request message from the client, which request message defines a delivery point in time in a first time frame structure at which delivery point in time in each frame of the first time frame structure the gaze data packet shall be provided to the client via the second interface (emphasis added). Hence, a person skilled in the art is looking for other solutions and finds JOHN.
JOHN. Despite the fact that JOHN cannot be considered as a prior art, JOHN is discussed here for the sake of completeness and in view of Examiner's objections. JOHN discloses a synchronization method between an HMD 112 ( comprising a transceiver 142A) and a peripheral device 136 (comprising a transceiver 142B). The synchronization takes the following steps:
<citation omitted>
Firstly, JOHN does not relate to streaming of gaze packets. HMD in JOHN is intended to provide artificial reality content, for example., audio and/or image capture and playback for an artificial reality environment, see [0005] or gesture/ pose/ motion, see Figure 4.
Secondly, JOHN relates to the problem of compensating for drift, i.e., the problem of having a communication session on a two-clock system, as described in JOHN "may be applicable to devices having various clock domains", see [0005, 0007], In other words., JOHN does not relate to some point in time, i.e. "real world time", but is rather related to the internal clock systems of each one of HMD and the peripheral device. Hence, at least the following features of pending claim 1, such as for example "delivery point in time", "reception point in time", "future gaze data packet", are not disclosed in JOHN, the features specified as:

delivery point in time in a first time frame structure at which delivery point in time in each frame of the first time frame structure the gaze data packet shall be provided to the client via the second interface; 
calculating an offset between a reception point in time and the delivery point in time, the reception point in time indicating when a gaze data packet is received from the eyetracker relative to the first time frame structure;
control message is adapted to cause the eyetracker to produce the at least one future gaze data packet at such an adjusted acquisition instance in the second time frame structure that the reception point in time for the at least one future gaze data packet is expected to lie within a margin prior to the delivery
point in time.
Such compensations for drift as disclosed in JOHN, are known in the art to sync the systems only once at the beginning of a session (also described in JOHN, as related to a wake-up of one of the system components). One example. would be a well-known Christian's algorithm, see (wikipedia link omitted> problem with such prior art synchronizations is that the two clocks will drift apart more and more during the session.
…

	The examiner respectfully disagrees.
	The typo of Schmidt has been fixed and updated to include citations of Stafford of receiving ... providing ... repeatedly.
	Furthermore, applicant argues "JOHN does not relate to streaming of gaze packets. HMD in JOHN is intended to provide artificial reality content, for example., audio and/or image capture and playback for an artificial reality environment. "
	However, the HMD (head mounted device) in John is consistent with applicant’s specification of the use of a head-mounted display (HMD) (see IFW pg 8, ll 30-32; PGPub [ 0029]). Also, per applicant's citations of John of gaze packets,  underlined by applicant and recited in applicant arguments above, the examiner respectfully disagrees and asserts John does relate to streaming of gaze packets as admitted by applicant's arguments. 
	Furthermore, applicant argues "JOHN does not relate to some point in time, i.e. "real world time", but is rather related to the internal clock systems of each one of HMD and the peripheral device. Hence, at least the following features of pending claim 1, such as for example "delivery point in time", "reception point in time", "future gaze data packet", are not disclosed in JOHN."
	However, the context of internal clock systems and synchronization is consistent with applicant's specification of the context of synchronization and clock generators 140 141 142 CLK1 CLK2 (see IFW fig 1, 3-5, pg 9-11; PGPub [0033-37] claims 3-5 and 11-12) as is  broadly claimed and disclosed by Stafford and John.
	Furthermore, clocks, by function of tracking real-time are related to some point in time or "real world time."
	Therefore, the prior art rejection is maintained.
 
4] applicant argues: (summary Remarks 3/7/22, pg 13-14)(emphasis added)
Non-obviousness
The technical effect of the novel features in current claim l as compared with STAFFORD in combination with JOHN is to provide gaze data to a client in such a manner that the gaze data are as fresh as possible when requested by the client The objective technical problem can thus be formulated as how to alleviate latency in data stream from an eye tracker to the client.
In contrast to the combination of teachings of ST AFFORD and JOHN, according to the claimed invention, the client sends a request message specifying when the client wishes to receive gaze data, referred as ''delivery point in time" (both STAFFORD and JOHN are silent about such a request). Then, based on a calculated offset between the actual reception point in time and the requested delivery point in time, an adjusted data acquisition instance is assigned. This instance relates to a specific future point in time, at which a future data package is to be produced by the eye tracker. Hence, the adjusted data acquisition instance adapts the timing of eye tracker's data recording occasion to the latency caused by the eye tracker, a driver unit and the transmission path there between (see on page 3 lines 4-7 in the application as filed). STAFFORD and JOHN name nothing similar to the proposed invention.
It is to be stressed, that according to the claimed invention it is important to calculate the offset between a reception point in time and the delivery point in time, and since the method is performed repeatedly, such offset may change in time. It is therefore unreasonable to suggest that a skilled person would perform any changes to the disclosure of JOHN by changing from a clock time system to "real world" time frame structure(s).
	
	The examiner respectfully disagrees. Specifically, see response to argument 2] and 3] above.
	Furthermore, eye tracking requires a real-world real-time method repeatedly performed as is broadly claimed and disclosed by Stafford and John.
Furthermore, as cited in the office action, John discloses sending an event (first part of request message) to the driver of HDM to send timestamp to HMD of local timestamp TSF=30 (defines a delivery point in time in a first time frame structure) [0010, 135-136] and the Artificial reality (AR) system 10 trigger (other part of request message) generation and rendering of virtual content (see with [0010; 135-136] - delivery/reception of 1st 2nd … n TSF time frame structure(s)) based on a current (repeatedly particular point in time) field of view 130 of user 110 as determined by real-time gaze tracking of the user or other conditions [0034]).
	Therefore, the prior art rejection is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because as amended, claims 7-8 are directed to software per se and/or a signal (storage medium) - both of which are non-statutory and therefore the 101 rejection has been revised and maintained claimed computer program product loadable into a non-volatile data carrier may be a signal per se (see IFW [0026]: … data carrier in the form of computer-readable storage medium such as RAM, Flash memory or the like …) and therefore claims are ineligible. 
Applicant is encouraged to amend claims with substance equivalent to 'A non-transitory computer readable medium storing instructions executed by circuitry to perform steps of method of: ....'
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2019/0243472 A1 to Stafford et al. (“Stafford”) in view of U.S. Patent Publication No. 2021/0104211 A1 to John et al. (“John”).
As to claim 1, Stafford discloses a method performed in a driver unit (fig 1 & 8B controller device 104) for streaming gaze data packets containing gaze data from an eyetracker (fig 9, [0109]: gaze tracking camera (eye tracker) 1412 in HMD 102) to a client (fig 1 & 8B client computer system 106) (Stafford: fig 1-11, [0020-32; 102-111]: fig 9 … function of HMD (head-mounted display) in conjunction with executing video game or other application [0106] … video stream rendered for presentation on HMD [0108] … gaze tracking camera 1412 in HMD enables tracking of user gaze … captures images of user’s eyes analyzed to determine gaze direction of user), the method comprising:
receiving, repeatedly, in a first interface, gaze data packets from the eyetracker (Stafford: fig 1-11, [0020-32; 102-111]: fig 9 … analysis of images captured by gaze tracking (gaze data packets from the eyetracker ... providing, repeatedly, via a second interface, gaze data packets) 1412 … considered in combination with the tracked location and orientation of the HMD 102, a real-world gaze direction of user (receiving, repeatedly, in a first interface ... providing, repeatedly) … is synonymous with location and orientation of the user’s head … from tracking the positional movements of the user’s eyes … when a view of the virtual environment is rendered on the HMD 102 the real-world gaze direction of user applied (receiving, repeatedly, in a first interface ... providing, repeatedly, via a second interface, gaze data packets to the client)[0109-110] and see fig 4 HMD position/motion data (see with [0109-110] – gaze data packets) 408 provided to client computer 106 …), and
providing, repeatedly, via a second interface, gaze data packets to the client (Stafford: fig 1-11, [0020-32; 102-111]: fig 9 … analysis of images captured by gaze tracking camera (providing, repeatedly, via a second interface, gaze data packets) 1412 … considered in combination with the tracked location and orientation of the HMD 102, a real-world gaze direction of user (providing, repeatedly) … is synonymous with location and orientation of the user’s head … from tracking the positional movements of the user’s eyes … when a view of the virtual environment is rendered on the HMD 102 the real-world gaze direction of user applied (providing, repeatedly, via a second interface, gaze data packets to the client)[0109-110] and see fig 4 HMD position/motion data (see with [0109-110] – gaze data packets) 408 provided to client computer 106 …), 
characterized by: receiving a request message from the client (Stafford: fig 1-11, [0020-32; 102-111; 125-145]: fig 11 … I/O device 1645 configured to send/or receive information (receiving a request message from the client) such as video, commands, requests for information, game state, gaze information, device motion, device location, user motion, client identities, player identities, game commands (receiving a request message from the client) security information, audio and/or the like [0139]).
Stafford did not explicitly disclose receiving a request message from the client, which request message defines a delivery point in time in a first time frame structure at which delivery point in time in each frame of the first time frame structure the gaze data packet shall be provided to the client via the second interface (emphasis added).   
John discloses receiving a request message from the client, which request message defines a delivery point in time in a first time frame structure at which delivery point in time in each frame of the first time frame structure the gaze data packet shall be provided to the client via the second interface (emphasis added) (John: fig 5-7, [0005-25; 130-137]: fig 5C … to synchronize timing between HMD 112 and peripheral device 136 … wireless transceiver 142a may synchronize timing with HMD …wireless transceiver 142a captures its local timestamp of clock …  sends an event (which request message …) to driver of HDM to send timestamp to HMD of TSF = 30 (…defines a delivery point in time in a first time frame structure) … in response, clock manager of HMD captures local timestamp TSF = 10 at time N … computes delta HMD_offset = 10 of HMD timestamp and wireless transceiver timestamp, sends to wireless transceiver, which in turn adjusts its local clock using HMD_offset [0134] … in response to synchronizing clocks … wireless transceivers are notified sf next data activity such as VSYNC, GPU output, sensor readout e.g. image capture devices (delivery point in time in each frame of the first time frame structure the gaze data packet shall be provided to the client via the second interface), etc… wireless transceivers update a next wakeup time based on HMD_offset [0137] … to synchronize timing of HMD transceiver to HMD … HMD transceiver records a timestamp of the HMD transceiver e.g. a Time Synchronized Function (TSF) timestamp (a first time frame structure) … in response, the HMD captures a timestamp of HMD, computes a delta between the two timestamps and communicates the delta to HMD transceiver, which in turn sends delta to peripheral device [0010]; fig 1A-B, [0015-53]: Artificial reality (AR) system 10 trigger (which request message) generation and rendering of virtual content (see with [0010; 135-136] - delivery/reception of 1st 2nd … n TSF time frame structure(s)) based on a current (repeatedly particular point in time) field of view 130 of user 110 as determined by real-time gaze tracking of the user or other conditions [0034]).
Stafford and John are analogous art because they are from the same field of endeavor with respect to eye tracking.
Before the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by John including substituting use of TSFs into the method by Stafford.  The suggestion/motivation would have been to provide an IEEE TSF timestamp periodically to synchronize timing (John: [0041]) and provide techniques for time synchronization between devices within multi-device artificial reality (AR) systems that address technical problems associated with clock drift (John: [0005]).  
Stafford and John further disclose calculating an offset between a reception point in time and the delivery point in time (Stafford: fig 1-11, [0020-32; 92-97; 102-111]: fig 7 … HMD clock 708 will drift from computer clock 702 … this drift accounted for by using v-sync signal at HMD 102 … thereby identify the drift/error of HMD clock signal relative to v-sync signal and by extension the computer clock signal … samples IMU and image data of HMD or position/motion data processed (gaze data) will have time stamps originally based on HMD clock (reception time) and thus when position/motion data (gaze data) communicated back to computer (between a reception point in time and the delivery point in time), its time stamp is synchronized (calculated offset) to v-sync of computer clock [0093] …), 
the reception point in time indicating when a gaze data packet is received from the eyetracker relative to the first time frame structure (John: fig 1A-B, [0015-53]: Artificial reality (AR) system 10 trigger generation and rendering of virtual content based on a current field of view 130 of user 110 as determined by real-time gaze tracking of the user or other conditions ((see with [0010] - delivery/reception of 1st 2nd … n TSF time frame structure(s))) [0034] … ), 
assigning an adjusted data acquisition instance based on the offset, the adjusted data acquisition instance representing a modified point in time in a second time frame structure when at least one future gaze data packet shall be produced by the eyetracker (Stafford: fig 1-11, [0020-32; 85-97; 102-111]: fig 7 … samples IMU and image data of HMD or position/motion data processed (gaze data) will have time stamps originally based on HMD clock (reception time) and thus when position/motion data (gaze data) communicated back to computer (between a reception point in time and the delivery point in time), its time stamp is synchronized (assigning an adjusted data acquisition instance based on the offset) to v-sync of computer clock  … by way of example, the time stamp of position/motion data collected at one second time stamp might originally be time stamped with a counter value … this value will be corrected to a (second time) value (adjusted data acquisition instance representing a modified point in time in a second time frame structure) [0093] fig 5 … frame rendering based on the predicted location/orientation of HMD and controller device at expected time that image frame will be presented/scanned out through the display of HMD (see with [0093] - representing a modified point in time in a second time frame structure when at least one future gaze data packet shall be produced by the eyetracker) [0087] …); and
sending a control message to the eyetracker, which control message is adapted to cause the eyetracker to produce the at least one future gaze data packet at such an adjusted acquisition instance in the second time frame structure that the reception point in time for the at least one future gaze data packet is expected to lie within a margin prior to the delivery point in time (Stafford: fig 1-11, [0020-51; 85-97; 102-111]: fig 1 … during a special phase at boot up or as time specified by host … in unique manner, encodes and signals HMDs real-time clock value to controller  … controller decodes real-time clock value and thus  adjusts its own reported (sending) timestamps to synchronize it’s real-time clock with HMDs real-time clock (sending a control message to the eyetracker) [0037] … fig 5 … this predictive rendering is important because image frames being rendered transferred and eventually scanned out at HMD (see with [0037; 93] - sending a control message to the eyetracker …), the user’s head may be moving and therefore by the time image frame rendered and visible, user’s view has changed and, thus, by predictively rendering the image frames based on predicted future locations and orientations of HMD and controller device (… which control message is adapted to cause the eyetracker to produce the at least one future gaze data packet at such an adjusted acquisition instance in the second time structure that the reception point in time for the at least one future gaze data packet …), a better user experience provided in image frames better match actual location of users head at time of viewing (expected to lie within a margin prior to the delivery point in time) and is important as it removes perceived latency of virtual scene presented to user (… the at least one future gaze data packet is expected to lie within a margin prior to the delivery point in time) [0087]).
Same motivation applies as mentioned above to make the proposed modification.
As to claim 2, Stafford and John disclose wherein the adjusted acquisition instance in the second time frame structure is such that the expected reception point in time is at least a safety time prior to the delivery point in time (Stafford: fig 1-11, [0020-51; 85-97; 102-111]: fig 5 … the user’s head may be moving and therefore by the time image frame rendered and visible, user’s view has changed and, thus, by predictively rendering the image frames based on predicted future locations and orientations of HMD and controller device (wherein the adjusted acquisition instance in the second time structure is such that the expected reception point in time is at least a safety time prior to the delivery point in time), a better user experience provided in image frames better match actual location of users head at time of viewing  and is important as it removes perceived latency of virtual scene presented to user (wherein the adjusted acquisition instance in the second time structure is such that the expected reception point in time is at least a safety time prior to the delivery point in time) [0087]).
For motivation, see rejection of claim 1.
As to claim 3, Stafford and John disclose further comprising synchronizing the second time frame structure to the first time frame structure such that the first and second frame structures share a common time base reference (Stafford: fig 1-11, [0020-51; 85-97; 102-111]: fig 1 … during a special phase at boot up or as time specified by host … in unique manner, encodes and signals HMDs real-time clock value (first time frame structure) to controller  … controller decodes real-time clock value and thus  adjusts its own reported  timestamps to synchronize it’s real-time clock (second time frame structure) with HMDs real-time clock (synchronizing the second time frame structure to the first time frame structure such that the first and second frame structures share a common time base reference) [0037]).
For motivation, see rejection of claim 1.
As to claim 4, Stafford and John disclose wherein the synchronizing of the second time frame structure to the first time frame structure involves adjusting an interval between consecutive data acquisition instances to match a period of the first time frame structure (John: fig 5-7, [0005-25; 130-137]: fig 5C … to synchronize timing between HMD 112 and peripheral device 136 … wireless transceiver 142a may synchronize timing with HMD …wireless transceiver 142a captures its local timestamp of clock …  sends an event to driver of HDM to send timestamp to HMD of TSF = 30 (synchronizing of the second time frame structure to the first time frame structure) … in response, clock manager of HMD captures local timestamp TSF = 10 at time N … computes delta HMD_offset = 10 of HMD timestamp and wireless transceiver timestamp (involves adjusting an interval between consecutive data acquisition instances to match a period of the first time frame structure), sends to wireless transceiver, which in turn adjusts its local clock using HMD_offset [0134] … in response to synchronizing clocks … wireless transceivers are notified sf next data activity such as VSYNC, GPU output, sensor readout e.g. image capture devices, etc… wireless transceivers update a next wakeup time based on HMD_offset [0137]).
For motivation, see rejection of claim 1.
As to claim 5, Stafford and John disclose wherein the first time frame structure is synchronized to a first time base reference different from a second time base reference to which the second time frame structure is synchronized (John: fig 5-7, [0005-25; 130-137]: fig 5C … to synchronize timing between HMD 112 and peripheral device 136 … wireless transceiver 142a may synchronize timing with HMD …wireless transceiver 142a captures its local timestamp of clock …  sends an event to driver of HDM to send timestamp to HMD of TSF = 30 (… different from a second time base reference to which the second time frame structure is synchronized) … in response, clock manager of HMD captures local timestamp TSF = 10 at time N (the first frame structure is synchronized to a first time base reference …) … computes delta HMD_offset = 10 of HMD timestamp and wireless transceiver timestamp, sends to wireless transceiver, which in turn adjusts its local clock using HMD_offset [0134] … in response to synchronizing clocks … wireless transceivers are notified sf next data activity such as VSYNC, GPU output, sensor readout e.g. image capture devices, etc… wireless transceivers update a next wakeup time based on HMD_offset [0137] … to synchronize timing of HMD transceiver to HMD … HMD transceiver records a timestamp of the HMD transceiver e.g. a Time Synchronized Function (TSF) timestamp (a first time frame structure) … in response, the HMD captures a timestamp of HMD, computes a delta between the two timestamps and communicates the delta to HMD transceiver (the first frame structure is synchronized to a first time base reference different from a second time base reference to which the second time frame structure is synchronized), which in turn sends delta to peripheral device [0010]; fig 1A-B, [0015-53]: Artificial reality (AR) system 10 trigger generation and rendering of virtual content (see with [0010] - delivery/reception of 1st 2nd … n TSF time frame structure(s)) based on a current (repeatedly particular point in time) field of view 130 of user 110 as determined by real-time gaze tracking of the user or other conditions [0034]), and the method further comprises:
calculating, repeatedly, an updating of the offset between the reception point in time and the delivery point in time (John: fig 5-7, [0005-25; 130-137]: fig 1A-B, [0015-53]: Artificial reality (AR) system 10 trigger generation and rendering of virtual content (see with [0010] - delivery/reception of 1st 2nd … n TSF time frame structure(s)) based on a current (repeatedly between the reception point in time and the delivery point in time) field of view 130 of user 110 as determined by real-time gaze tracking of the user or other conditions [0034]), 
and if the updated offset does not lie within the margin prior to the delivery point in time sending an updated control message to the eyetracker, which updated control message is adapted to cause the eyetracker to produce at least one future gaze data packet at such an adjusted acquisition instance in the second time frame structure that the reception point in time for the at least one future gaze data packet is expected to lie within the margin prior to the delivery point in time (Stafford: fig 1-11, [0020-51; 85-97; 102-111]: fig 1 … during a special phase at boot up or as time specified by host … in unique manner, encodes and signals HMDs real-time clock value to controller  … controller decodes real-time clock value and thus  adjusts its own reported timestamps to synchronize it’s real-time clock with HMDs real-time clock (if the updated offset does not lie within the margin prior to the delivery point in time sending an updated control message) to the eyetracker, which updated control message …) is adapted to cause the eyetracker to produce at least one future gaze data packet at such an adjusted acquisition instance in the second time structure that the reception point in time for the at least one future gaze data packet) [0037] … fig 5 … this predictive rendering is important because image frames being rendered transferred and eventually scanned out at HMD (see with [0037; 93] - sending a control message to the eyetracker …), the user’s head may be moving and therefore by the time image frame rendered and visible, user’s view has changed and, thus, by predictively rendering the image frames based on predicted future locations and orientations of HMD and controller device (… which updated control message) is adapted to cause the eyetracker to produce at least one future gaze data packet at such an adjusted acquisition instance in the second time structure that the reception point in time for the at least one future gaze data packet …), a better user experience provided in image frames better match actual location of users head at time of viewing (… the at least one future gaze data packet is expected to lie within the margin prior to the delivery point in time) and is important as it removes perceived latency of virtual scene presented to user (… the at least one future gaze data packet is expected to lie within a margin prior to the delivery point in time) [0087]).
For motivation, see rejection of claim 1.
As to claim 6, Stafford and John disclose wherein the adjusted data acquisition instance is assigned on the further basis of a latency in the eyetracker and a transmission delay between the eyetracker and the driver unit (Stafford: fig 1-11, [0020-51; 85-97; 102-111]: fig 5 … a better user experience provided in image frames better match actual location of users head at time of viewing (the adjusted data acquisition instance is assigned on the further basis of a latency in the eyetracker and a transmission delay between the eyetracker and the driver unit) and is important as it removes perceived latency of virtual scene presented to user (the adjusted data acquisition instance is assigned on the further basis of a latency in the eyetracker and a transmission delay between the eyetracker and the driver unit) [0087]).
For motivation, see rejection of claim 1.
As to claims 7-8, 9 and 14, see similar rejection to claim 1 where the product, carrier and driver unit, respectively, is/are taught by the method.
As to claims 10-13, see similar rejection to claims 2-3, 5 and 4, respectively.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE SISON/Primary Examiner, Art Unit 2455